DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1-12; prior art fails to disclose or suggest, inter alia, a switching controller circuit, comprising: in a steady state, the secondary side control circuit is configured to operably enable the ZVS pulse according to a first waveform characteristic of a discontinuous conduction mode (DCM) resonance waveform, whereas, the primary side control circuit is configured to operably enable the primary side switching signal according to a second waveform characteristic of the DCM resonance waveform, wherein the second waveform characteristic of the DCM resonance waveform occurs later than the first waveform characteristic of the DCM resonance waveform; wherein in a case where the output power or an output current of the output power increases in comparison to the steady state, during a present switching period, the primary side control circuit is configured to operably enable the primary side switching signal according to a third waveform characteristic of the DCM resonance waveform, so as to prevent the primary side switch and the secondary side switch from being both conductive simultaneously, wherein an occurrence time point of the third waveform characteristic occurs later than an occurrence time point of the second waveform characteristic in the present switching period.
Claims 13-20; prior art fails to disclose or suggest, inter alia, a flyback converter, comprising: in a steady state, the secondary side control circuit is configured to operably enable the ZVS pulse according to a first waveform characteristic of a discontinuous conduction mode (DCM) resonance waveform, whereas, the primary side control circuit is configured to operably enable the primary side switching signal according to a second waveform characteristic of the DCM resonance waveform, wherein the second waveform characteristic of the DCM resonance waveform occurs later than the first waveform characteristic of the DCM resonance waveform; wherein in a case where the output power or an output current of the output power increases in comparison to the steady state, during a present switching period, the primary side control circuit is configured to operably enable the primary side switching signal according to a third waveform characteristic of the DCM resonance waveform, so as to prevent the primary side switch and the secondary side switch from being both conductive simultaneously, wherein an occurrence time point of the third waveform characteristic occurs later than an occurrence time point of the second waveform characteristic in the present switching period.
Claims 21-30; prior art fails to disclose or suggest, inter alia, a control method comprising: in a steady state, the step of generating the ZVS pulse includes a following step: enabling the ZVS pulse according to a first waveform characteristic of a discontinuous conduction mode (DCM) resonance waveform; wherein in the steady state, the step of generating the primary side switching signal includes following steps: enabling the primary side switching signal according to a second waveform characteristic of the DCM resonance waveform, wherein the second waveform characteristic of the DCM resonance waveform occurs later than the first waveform characteristic of the DCM resonance waveform; and in a case where an output power or an output current of the output power increases in comparison to the steady state, during a present switching period, enabling the primary side switching signal according to a third waveform characteristic of the DCM resonance waveform, so as to prevent the primary side switch and the secondary side switch from being both conductive simultaneously, wherein an occurrence time point of the third waveform characteristic occurs later than an occurrence time point of the second waveform characteristic in the present switching period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0119526 Chung et al. disclose a zero voltage switching flyback converter; US 2020/0280263 Lin discloses a flyback power converter and ZVS control circuit; US 2019/0149032 Yang et al. disclose a ZVS control circuit for a flyback converter; US 2018/0013352 Cao et al. disclose a method for regulating power conversion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/Primary Examiner, Art Unit 2896                             8/27/2022